Citation Nr: 1819780	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  10-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating prior to June 25, 2014, and in excess of 10 percent thereafter for lung cancer, status post right upper lobectomy. 

2.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood (adjustment disorder).

3.  Entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324. 


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Esq.


WITNESS AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from March 1957 to March 1961 and from January 1962 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011, August 2014 and April 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By way of background, the November 2011 rating decision denied entitlement to a 10 percent rating under 38 C.F.R. § 3.324, the August 2014 rating decision implemented the Board's grant of service connection for lung cancer and assigned the Veteran an initial noncompensable rating and a rating of 10 percent beginning June 25, 2014. The April 2017 rating decision granted the Veteran's claim for entitlement to service connection for adjustment disorder and assigned an initial rating of 30 percent.  

This claim was most recently before the Board in January 2017, at which time the issues of entitlement to an increased rating for lung cancer and entitlement to a 10 percent rating pursuant to 38 C.F.R. § 3.324 were remanded for further development.  The Board notes that, in its January 2017 decision, the Veteran's claim to entitlement to an effective date prior to December 22, 2004, for the grant of service connection for lung cancer, status post right upper lobectomy was granted with an assigned earlier effective date of March 10, 2004.  To date, the Board's decision has not been implemented by the RO.  The RO is directed to issue a rating decision in order to implement the grant of benefits as indicated in the Board's January 2017 decision.  The Veteran's previously remanded claims have now returned to the Board for further appellate action.

 In August 2013, the Veteran and his spouse testified at a Central Office hearing before the undersigned Veterans Law Judge with respect to the issue of entitlement to a 10 percent rating  under 38 C.F.R. § 3.324 for multiple noncompensable service-connected disabilities.  A transcript of that hearing has been associated with the record.  The Veteran requested another Board hearing on the issue of entitlement to an increased rating for lung cancer in March 2015.  However, in a November 2015 correspondence, the Veteran's representative withdrew that hearing request in exchange for an informal conference with a Decision Review Officer (DRO), which was held in December 2015.  Accordingly, the Board finds that the Veteran's hearing request on the issue of entitlement to an increased rating for lung cancer to be withdrawn.  38 C.F.R. § 20.704(d)(2017). 

Additionally, the Board notes that the Veteran also requested a hearing on the issue of entitlement to an initial rating in excess of 30 percent for service-connected adjustment disorder in his September 2017 Form 9 Substantive Appeal.  However, in a February 2018 correspondence to the Board, the Veteran's representative withdrew the Board hearing request and the Veteran confirmed his desire to withdraw his request in a March 2018 telephone communication with the RO.  Accordingly, the Board finds that the Veteran's hearing request for this issue is also withdrawn.  38 C.F.R. § 20.704(d)(2017).  As the issue of entitlement to an initial rating in excess of 30 percent for adjustment disorder has been certified to the Board, the Board finds that the issue is properly before the Board at this time.  The title page has been adjusted to the reflect this issue. 

Additional evidence has been received since the issuance of the Supplemental Statement of the Case and Statement of the Case, however, the evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue of entitlement to 10 percent rating based on multiple, noncompensable service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to June 25, 2014, the Veteran's service-connected lung cancer, status post right upper lobectomy was not manifested by FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent predicted. 

2.  Beginning June 25, 2014, the Veteran's service connected lung cancer, status post right upper lobectomy is not manifested by FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.

3.  The Veteran's adjustment disorder is not manifested by more than occupation and social impairment with occasional decrease in work efficiency and intermittent periods of in ability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  Prior to June 25, 2014, the criteria for an initial compensable rating for lung cancer, status post right upper lobectomy, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6844 (2017).

2.  Beginning June 25, 2014, the criteria for a rating in excess of 10 percent for lung cancer, status post right upper lobectomy, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6844 (2017).

3.  The criteria for an initial rating in excess of 30 percent for adjustment disorder have not been met.  38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9440 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2017).  

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letters sent to the Veteran in June 2006, October 2008, November 2012, and January 2017, along with additional developmental letters, satisfied the VCAA notice requirement for his increased rating claims because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.    

The Board also notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for both his lung cancer, status post right upper lobectomy claim and adjustment disorder claim.  In Dingess, it was also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, and post-service VA and private treatment records have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in February 2017 and April 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104 (a). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  Lung Cancer, status post right upper lobectomy

The Veteran and his representative have asserted that his lung cancer, status post right upper lobectomy, warrants an initial compensable rating prior to June 25, 2014, and warrants a rating in excess of 10 percent thereafter.  

The Veteran's service-connected lung cancer, status post right upper lobectomy is rated under 38 C.F.R. § 4.97, DC 6844, which pertains to post-surgical residuals.  Under 38 C.F.R. § 4.97, DC 6844, post-surgical residuals (lobectomy, pneumonectomy, etc.) are rated in accordance with the criteria set forth in the general rating formula for restrictive lung disease.  The general rating formula provides a 10 percent rating when pulmonary function testing (PFT) shows a forced expiratory volume in one second (FEV-1) that is 71 to 80 percent predicted, or forced expiratory volume/forced vital capacity ration (FEV-1/FVC) that is 71 to 80 percent predicted, or when the diffusion capacity of carbon monoxide (DCLO) is 66 to 80 percent predicted.  A 30 percent rating is warranted when FEV-1 is 56 to 70 percent predicted, or FEV-1/FVC is 56 to 70 percent predicted, or when the DCLO is 56 to 65 percent predicted.  A 60 percent rating is warranted when FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or DLCO is 40 to 55 percent predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted when FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or when DCLO is less than 40 percent predicted, or when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or when there is cor pulmonale, or, right ventricular hypertrophy, or there is pulmonary hypertension as shown by echocardiograph or cardiac catherization, or when there are episodes of acute respiratory failure, or where outpatient oxygen therapy is required.  38 C.F.R. § 4.97, DC 6844.

Post-bronchodilator studies are required when PFTs are conducted for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4)(2017).  When both pre- and post- bronchildator results are available, the post-bronchodilator results should be applied to the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).

i.  Prior to June 25, 2014

Prior to June 25, 2014, the Veteran was afforded several VA examinations in connection with his claim.  The first VA examination was conducted in February 2005.  During this examination, the Veteran's PFTs were reported as follows:  FEV-1 at 95 percent predicted and FEV-1/FVC at 114 percent predicted, and the VA examiner noted that these results indicated normal spirometry, lung volumes and diffusion capacity.  The Veteran's chest x-ray revealed no active disease. See, February 2005 VA examination. 

The Veteran's next VA examination took place in July 2006.  While the examination report does not contain the full results of the PFTs which took place in June 2006, the VA examiner noted that the results of the testing was similar to the previous normal spirometry performed in February 2005.  The VA examiner again noted that the test results indicated normal spirometry.  See, July 2006 VA examination. 

The Veteran's February 2010 VA examination reports also do not meet the criteria for a compensable rating.  During this examination, the Veteran's PFT results were as follows: FEV-1 of 107 percent predicted and FEV-1/FVC ration of 109 percent predicted and DLCO is 112 percent.  The VA examiner noted the Veteran's PFT results were considered to be normal and again noted normal spirometry, lung volumes and diffusion.  See, February 2010 VA examination. 

A review of the record shows that the Veteran received consistent treatment and follow-up for his lung cancer, status post right upper lobectomy, with a private physician.  However, those records only indicate screening for possible recurrent lung cancer and do not provide results for any PFTS, which is required in order to evaluate the Veteran under DC 6844.  The Board notes that prior to June 25, 2014, the Veteran's lung cancer was noted to be in remission. 

As stated above, in order to be entitled to a compensable rating, the PFT results must be as follows: 10 percent rating is warranted when pulmonary function testing (PFT) shows a forced expiratory volume in one second (FEV-1) that is 71 to 80 percent predicted, or forced expiratory volume/forced vital capacity ration (FEV-1/FVC) that is 71 to 80 percent predicted, or when the diffusion capacity of carbon monoxide (DCLO) is 66 to 80 percent predicted.  A 30 percent rating is warranted when FEV-1 is 56 to 70 percent predicted, or FEV-1/FVC is 56 to 70 percent predicted, or when the DCLO is 56 to 65 percent predicted.  A 60 percent rating is warranted when FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or DLCO is 40 to 55 percent predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted when FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or when DCLO is less than 40 percent predicted, or when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or when there is cor pulmonale, or, right ventricular hypertrophy, or there is pulmonary hypertension as shown by echocardiograph or cardiac catherization, or when there are episodes of acute respiratory failure, or where outpatient oxygen therapy is required.

As the opinions of the February 2005, July 2006, and February 2010 VA examinations are supported by thorough rationales and were issued following a review of the Veteran's record and an in-person examination of the Veteran and are not contradicted by any evidence of record, the Board has afforded the opinions significant probative weight. 

The Veteran's PFT results from his February 2005, July 2006 and February 2010 VA examinations do not meet the criteria is outlined above for a compensable rating as the Veteran's FEV-1 results are never below 80, nor are the results for the Veteran's FEV-1/FVC. While the Veteran does report dyspnea with exertion and the inability to walk long distances, there is no evidence of record indicating cor pulmonale or pulmonary hypertension, nor is there evidence indicated that the Veteran requires outpatient oxygen therapy.  Accordingly, an initial compensable rating for the Veteran's lung cancer, status post right upper lobectomy, prior to June 24, 2014, is not warranted.

ii.  Beginning June 25, 2014

The Veteran was afforded a VA examination in June 2014, at which time his post-bronchodilator PFT results were as follows:  FEV-1 of 85 percent predicted and FEV-1/FVC of 75 percent predicted and DLCO was 115 percent.  The VA examiner confirmed that the PFT results accurately reflected the Veteran's pulmonary function at that time.  See, June 2014 VA examination.  

The Veteran's most recent VA examination was in April 2017.  During this examination, the Veteran's pre-bronchodilator PFT results were as follows:  FEV-1 of 84 percent predicted and FEV-1/FVC of 101 percent predicted.  The VA examiner noted that as the PFT results were within normal limits, no post-bronchodilator was performed.  The VA examiner indicated that the current PFT results accurately reflected the Veteran's pulmonary function.  See, April 2017 VA examination. 

As previously outlined, in order to warrant a rating in excess of 10 percent, the PFT results must be as follows: a 30 percent rating is warranted when FEV-1 is 56 to 70 percent predicted, or FEV-1/FVC is 56 to 70 percent predicted, or when the DCLO is 56 to 65 percent predicted.  A 60 percent rating is warranted when FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or DLCO is 40 to 55 percent predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted when FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or when DCLO is less than 40 percent predicted, or when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or when there is cor pulmonale, or, right ventricular hypertrophy, or there is pulmonary hypertension as shown by echocardiograph or cardiac catherization, or when there are episodes of acute respiratory failure, or where outpatient oxygen therapy is required.

As the opinions of both the June 2014 and April 2017 VA examinations are supported by thorough rationales and were issued following a review of the Veteran's record and an in-person examination of the Veteran and are not contradicted by any evidence of record, the Board has afforded the opinions significant probative weight. 

The Board also notes that while the Veteran continued to receive regular follow-ups for his disability with his private physician, the only two recorded PFTs are in March 2015 and August 2017.  In March 2015, the Veteran's PFT was recorded to be as follows:  FEV-1 of 76 percent predicted with normal spirometry noted.  The results from the August 2017 PFT were as follows:  FEV-1 of 85 percent predicted, FEV-1/FVC of 85 percent and DLCO of 87 percent predicted.  See, post-service private treatment records dated March 2015, August 2017.   Additionally, the Board notes that the Veteran's lung cancer screenings always indicated the absence of recurrence of neoplasms. 

Beginning June 25, 2014, the Veteran's PFT results do not meet the criteria for a rating in excess of 10 percent as the results of the Veteran's FEV-1 are never below 56, nor are the results of the Veteran's FEV-1/FVC. While the Veteran does report dyspnea with exertion and the inability to walk long distances, there is no evidence of record indicating cor pulmonale or pulmonary hypertension, nor is there evidence indicated that the Veteran requires outpatient oxygen therapy.  Accordingly, a rating in excess of 10 percent beginning June 24, 2014, for the Veteran's lung cancer, status post right upper lobectomy is not warranted.
 
In coming to this conclusion, the Board has not overlooked the private medical opinion regarding the Veteran's pulmonary function tests.  However, the private physician's opinion is marginally relevant given that it relies on factors that are outside of the rating criteria used to evaluated disabilities by VA.  See, private treatment record dated December 2015.  

Additionally, the record does not reflect any other impairment/symptoms of the Veteran's service connection lung cancer, status post upper lobectomy, that would warrant consideration of other Diagnostic Codes.  While the Veteran is service-connected for apical emphysematous changes of the upper right lobe with a noncompensable rating, the Board notes that VA laws and regulations preclude separate evaluations for coexisting respiratory conditions.  38 C.F.R. § 4.96 (a).  There is also no evidence of recurrence of the malignant neoplasm, warranting consideration under DC 6819.  Moreover, as stated above, DC 6844 is specifically for surgical residuals, and expressly mentions lobectomy.  The Court of Appeals for Veterans claims has held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, No. 14-0929 (U.S. Vet. App. June 25, 2015). 

b.  Adjustment Disorder

In an April 2017 rating decision, the Veteran was granted service connection for adjustment disorder with mixed anxiety and depressed mood effective January 20, 2017.  This rating decision assigned the Veteran an initial rating of 30 percent.  The Veteran and his representative contend that he is entitled to an initial rating in excess of 30 percent.  The Veteran's adjustment disorder is rating under 38 C.F.R. § 4.130, Diagnostic Code 9440.

Under 38 C.F.R. § 4.130, Diagnostic Code 9440, a 30 percent rating is warranted when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the Veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased rating claim was certified to the Board after August 4, 2014, DSM-V criteria will be utilized in the analysis set forth below.

With the above criteria in mind, the Board turns to the Veteran's February 2017 VA examination.  During this examination, the Veteran endorsed symptoms such as depressed mood, some anxiety, chronic sleep impairment, and disturbances of motivation and mood.  Specifically, the Veteran further reported that he has "some good days and some bad days" and that on his bad days, he will "stay in bed and lounge around the house."  No suicidal ideation or intent was noted.

The VA examiner reported that the Veteran's remote, recent and immediate recall ability was good, and that his abstract thinking was good.  The Veteran's insight was noted as fair, but his judgment was noted as poor.  Additionally, the Veteran's five-minute delayed recall was poor.  Overall, the VA examiner opined that the Veteran's adjustment disorder was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks, although generally functioning satisfactorily, with a normal routine behavior, self-care and conversation.  See, February 2017 VA examination.  As this conclusion was rendered following a review of the Veteran's file, an in-person medical examination, and is not contradicted by any other evidence of record, the Board finds that this opinion is entitled to significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran's post-service private treatment records that are of record have been reviewed and the Board notes that they contain no treatment or mention of psychiatric symptoms. 

As outlined above, in order to be granted a rating in excess of 30 percent, occupational and social impairment with reduced reliability and productivity must be shown in order to warrant a rating of 50 percent.  A 70 percent rating is warranted occupational and social impairment with deficiencies in most areas must be shown.  A 100 percent rating is warranted when there is total occupational and social impairment.  

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent because he does not endorse, nor does the evidence of record reflect, the symptoms that are required for a 50 percent rating, such as panic attacks more than once a week, impairment of short and long-term memory, impaired abstract thinking, circumstantial, circumlocutory or stereotyped speech, or difficulty in establishing and maintaining effective work and social relationships.  Additionally, the Veteran does not endorse the symptoms that are required for a 70 percent rating such as disorientation to time and place, near-continuous panic, impaired impulse control, neglect of personal appearance and hygiene, or difficulty adapting to stressful circumstances.  There was also no indication that the Veteran displayed any symptoms associated with a 100 percent rating, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  

Overall, the Board finds that the Veteran's PTSD symptoms are manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Accordingly, the Board finds that the preponderance of the evidence of record indicates that the Veteran's overall disability more closely approximates the criteria for his current rating and is therefore against a rating in excess of 30 percent.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9440.


ORDER

Entitlement to an initial compensable rating for lung cancer, status post right upper lobectomy, prior to June 25, 2014, is denied. 

Beginning June 25, 2014, entitlement to a rating in excess of 10 percent for lung cancer, status post right upper lobectomy is denied. 

Entitlement to an initial rating in excess of 30 percent for adjustment disorder is denied. 


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's remaining claim may be adjudicated on the merits.  

Specifically, the Board remanded the Veteran's claim for entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities as being inextricably intertwined with the increased rating claim that was also being remanded.  Following the development as outlined in the January 2017 remand directives, the RO was directed to readjudicate the issues remaining on appeal and to issue a Supplemental Statement of the Case regarding any determination that remained unfavorable to the Veteran.  However, the September 2017 Supplemental Statement of the Case did not address the Veteran's claim for entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.  Accordingly, the Board finds that the January 2017 remand directives have not been substantially complied with and therefore, a remand is required in order for the RO to readjudicate the remaining issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After undertaking any additional development deemed necessary, reeducate the Veteran's claim for entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


